Citation Nr: 0635279	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1971.
Service in Vietnam is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In July 2001, the RO received the veteran's claim of 
entitlement to service connection for a low back disability.  
The February 2002 rating decision denied the claim, and the 
veteran duly perfected an appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge at an August 2004 video conference 
hearing.  A transcript of this hearing has been associated 
with the veteran's VA claims folder.  Following the hearing, 
the Board remanded the case in February 2005 for the purpose 
of obtaining additional VA treatment records identified by 
the veteran.  After completing the additional development 
requested by the Board, the VA Appeals Management Center 
(AMC) again denied the veteran's claim in a June 2006 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.


FINDING OF FACT

A preponderance of the evidence of record fails to 
demonstrate that the veteran was treated or diagnosed with a 
low back disability of any kind either during service or 
within one year thereafter.





CONCLUSION OF LAW

A low back disability was neither incurred in nor aggravated 
by the veteran's period of military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a low back 
disability.  He essentially contends that his current low 
back symptomatology is the product of a claimed in-service 
injury which the veteran alleges he sustained after jumping 
from a moving truck while under enemy fire in Vietnam.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in October and November 2001 which were 
specifically intended to address the requirements of the 
VCAA.  The October 2001 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the October 
2001 VCAA letter, the veteran was informed that VA "will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to get such things as 
medical records, employment records, or records from other 
Federal agencies."  The same letter advised the veteran that 
if "we do not yet have them, we will get service medical 
records and will review them to see if they show you had an 
injury or disease in service.  We will also get other 
military service records if they are necessary."  The 
October 2001 letter further informed the veteran that VA 
would assist him "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2001 letter notified the veteran that you "must 
give us enough information about these records so that we can 
request them from the agency or person who has them . . . 
[i]t's still your responsibility to make sure these records 
are received by us" (emphasis in original).  More 
specifically, the November 2001 letter instructed the veteran 
to provide "the name of the person, agency, or company who 
has records that you think will help us decide your claim;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records."  The same letter notified the veteran that if 
"there are private medical records that would support your 
claim, you can complete, sign, and return [the] enclosed VA 
Form 21-4142, Authorization for Release [sic] Information, 
and we will request those records for you.  Use a separate 
form for each doctor or hospital where you were treated."  
Alternatively, the veteran was given the option to "get 
these records yourself and send them to us." 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2001 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), the relationship between his current low back disability 
and period of service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  

In nay event, the AMC sent the veteran a Dingess letter in 
August 2006 regarding the evidence needed to obtain the 
highest possible rating and earliest possible effective date.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
treatment records, and the report of a January 2002 VA 
examination.  

The veteran has indicated that he received treatment 
beginning in the early 1970s at the Chicago Westside VA 
Medical Center (VAMC).  The RO requested such records in 
April 2004, and extensive treatment records were obtained as 
a result.  These records noted treatment for low back pain 
beginning in 1982.  The Westside VAMC specifically noted in a 
letter dated April 22, 2004 that all available resources were 
exhausted searching for the records, but that only those sent 
were located.  
Despite this letter from the Westside VAMC, the Board's 
February 2005 remand again requested all records from 
Westside from 1971 to the present.  Duplicate records were 
sent following this request, but again reflect treatment 
beginning in 1982 and no earlier.  Thus, there is no 
indication that such records exist.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a personal hearing before 
the undersigned Veterans Law Jude at an August 2004 video 
conference hearing.   

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2006).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

As explained immediately above, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between (1) and (2).  See Hickson, supra.

The record contains several recent diagnoses of lumbosacral 
arthritis with spurring at the L4-L5 level.  The first 
Hickson element has clearly been satisfied.

The crucial element in the instant case is the second Hickson 
element, that of the in-service incurrence of low back injury 
or disease.  The veteran contends that he suffered a low back 
injury in service after jumping off of a moving truck while 
taking incoming enemy fire in Vietnam.  

The Board will separately address disease and injury.

Regarding disease, there is no evidence of arthritis or any 
other back ailment during service or for decades thereafter.  
The service medical records fail to note any complaint, 
treatment, or diagnosis of a low back disability.  On 
separation from service, a physical examination of the 
veteran's back was within normal limits.  The first treatment 
for low back pain noted in the medical record occurred in 
1982, well over a decade following the veteran's discharge 
from active duty.  Interestingly, at that time, the veteran 
specifically denied any prior back injury.  Arthritis was 
evidently initially diagnosed in January 2002, long after the 
end of the one year presumptive period.

With respect to injury, there is no objective evidence of any 
in-service injury.  
The service medical records are pertinently negative.  The 
only evidence of a back injury emanates from the veteran 
himself, decades after service and in connection with his 
claim for VA monetary benefits.  As noted above, when the 
veteran initially complained of back pain in 1982, he denied 
any previous injury.

The Board has considered the fact that the veteran claims his 
in-service back injury occurred during combat and the 
potential application of the combat presumptions under 38 
U.S.C.A. § 1154(b).  That statute provides that in the case 
of any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  

The combat presumption, however, is inapplicable in the 
instant case because the veteran's service records fail to 
show combat status.  The veteran, who was a truck driver in 
service, did not receive any medals or citations indicating 
combat participation and his service medical records are 
pertinently negative for combat injury.  Because the record 
fails to show combat status, the presumptive provisions of 38 
U.S.C.A. § 1154(b) are not for application in this case.  

For the reasons and bases explained above, the second Hickson 
element, in-service disease or injury, has not been met, and 
the veteran's claim fails on that basis alone.  

For the sake of completeness, however, the Board will address 
the remaining Hickson element, medical nexus.

The only medical evidence of record suggesting a causal 
connection between the veteran's alleged in-service fall and 
his current low back disability are various progress notes 
found in recent VA treatment records.  There are to the 
effect that the veteran's low back pain is secondary to 
trauma from an in-service fall from a moving truck.  Such 
comments are clearly based on the veteran's own recent report 
of his medical history, rather than independent review of 
service medical records and post-service records.  The 
veteran's entire history makes it clear that the his back 
pain began over a decade after he left service, and at that 
time he denied previous injury.  As such, these medical 
opinions are entitled to no greater weight than are the 
reports of the veteran himself.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion]; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  As explained above, 
the objective record reveals that the first time the veteran 
was treated for low back pain was in 1982, well over a decade 
following separation from active duty in January 1971.  Thus, 
the veteran's medical history, as reported by the physicians 
who made the recent entries in the veteran's progress notes, 
is in fact inaccurate and contradicted by the objective 
records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

The only other evidence in the claims file serving to link 
the veteran's current low back disability to his period of 
service are the veteran's own statements.  It is now well 
settled, however, that lay persons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2006) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  While the veteran is 
free to provide his report of symptoms, his statements 
regarding medical nexus are not competent medical evidence 
and are lacking in probative value.  

The veteran further contends that he has received regular 
treatment for his back symptomatology from the initial injury 
to the present.  The Board will therefore consider the 
provisions of 38 C.F.R. § 3.303(b) concerning chronicity and 
continuity of symptomatology. 

The Board has considered the veteran's statements to the 
effect that he received continuing treatment for his back 
symptomatology at the Westside VAMC shortly after discharge.  
This has been addressed in the VCAA discussion above.  To 
recapitulate, repeated records requests from that facility, 
however, show that the earliest date of treatment was in 
1982, some 11 years after service.  There is no indication of 
previous treatment, and as noted above the veteran denied a 
previous back injury in 1982.  

The Board also finds it significant that less than a month 
following his discharge from military service in January 
1971, the veteran filed a service connection claim for a 
right foot disability.  His application did not, however, 
make any mention of a back condition.  Had the veteran 
suffered from continuous back pain from the time of his 
alleged injury to the present, it would stand to reason that 
he would have filed a service-connection claim immediately 
after service, at the same time as he sought service 
connection for another musculoskeletal disability.  The fact 
that he did not further undermines his credibility regarding 
the in-service incurrence of a back injury.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].   

Indeed, it appears that the first mention of an in-service 
back injury on the part of the veteran came in July 2001, 
over thirty years following service, and then coincident with 
his filing of a claim for monetary benefits from VA.  The 
Board places greater probative value on the contemporaneous 
medical records, which fail to show in-service incurrence of 
a low back disability and instead note initial treatment of 
low back pain some eleven years after discharge, than it does 
on the recent statements made by the veteran in connection 
with his claim for monetary benefits from VA.  See Curry, 
supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]. 

The third Hickson element has therefore not been met, and the 
veteran's claim fails on this additional basis.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


